Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8-10, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, 13, and 15-17 of copending Application No. 16366230 (reference application). Although the claims at issue may not be identical, they are not patentably distinct from each other because the inventions of claims 1-4, 8-10, 13, and 15-17 are anticipated by the inventions of 1-4, 8-10, 13, and 15-17 of the ‘230 application.


Claims 1-2, 4, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 13, and 15-17 
Claims 1-2, 4, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 13, and 15-17 of copending Application No. 16366271 (reference application). Although the claims at issue may not be identical, they are not patentably distinct from each other because the inventions of claims 1-2 and 4 are anticipated by the inventions of 1 and 3-4 of the ‘271 application. Furthermore, the inventions of claims 13 and 15-17 of the ‘271 application substantially teach the inventions of claims 13 and 15-17 of the instant application except for the pivoting head having a trapezoidal prism-like shape.
Claims 8-10, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 11, 13, and 15-16 of copending Application No. 16366288 (reference application). Although the claims at issue may not be identical, they are not patentably distinct from each other because the inventions of claims 8-10, 13, and 15-17 are anticipated by the inventions of 1, 4, 7, 11, 13, and 15-16 of the ‘288 application.  
Claims 8-10, 13, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 11, 13, and 15-16 of copending Application No. 16366306 (reference application). Although the claims 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Metcalf (US 5,016,352) in view of Williams (US 4,658,505) or Olson (US 5,600,887) and Kiraly (US 4,403,414), Iderosa (US 5,038,472), or King (US 2010/0205808).
Metcalf discloses the invention substantially as claimed including a handle, the handle comprising:
•    a main body (e.g., at 10);
•    a first substantially flat arm (e.g., at 16, Fig. 1) having a first proximal portion (e.g., portion of 16 adjacent 56) and a first distal end (e.g., portion of 16 adjacent 40), the first proximal portion being rigidly coupled to the main body at a first location (e.g., Fig. 1);
•    a second arm (e.g., at 18) having a second proximal portion (e.g., portion of 18 adjacent 57) and a second distal end (e.g., portion of 18 adjacent 41), the second proximal portion being rigidly coupled to the main body at a second location (e.g., Fig. 1); and
•    the first and second distal ends being in spaced relationship (e.g., Fig. 1) and having pivotally coupled therebetween a blade supporting cartridge (e.g. column 3, line 64).

Regarding claim 2, the modified Metcalf teaches the first distal end and second distal end each comprise a pin member (e.g., 40, 41 of Metcalf) welded thereto. 
Regarding claim 3, the modified Metcalf teaches the first arm comprises a first cylindrical pin member (e.g., at 40 of Metcalf) welded at the first distal end and the 
Regarding claim 4, the modified Metcalf teaches the first arm comprises a first cylindrical pin member (e.g., at 40 of Metcalf) welded at the first distal end and the second arm comprises a second cylindrical pin member (e.g., at 41 of Metcalf) welded to the second distal end, and wherein the first pin member operatively engages a first receiving opening (e.g., column 4, lines 59-60 of Metcalf) in the pivoting head and the second pin member operatively engages a second receiving opening (e.g., column 4, lines 59-60 of Metcalf) in the pivoting head.
Regarding claim 8, Metcalf discloses the invention substantially as claimed including a handle, the handle comprising:
•    a main body (e.g., at 10);
•    a first arm (e.g., at 16, Fig. 1) having a first proximal portion (e.g., portion of 16 adjacent 56) and a first distal end (e.g., portion of 16 adjacent 40), the first proximal portion being slidably interlocked at a first location of the main body (e.g., at 34 or 36. 1);
•    a second arm (e.g., at 18, Fig. 1) having a second proximal portion (e.g., portion of 18 adjacent 57) and a second distal end (e.g., portion of 18 adjacent 41), the second proximal portion being slidably interlocked at a second location of the main body (e.g., at 35 or 37); and

Metcalf fails to explicitly teach the first and second arms are made of metal.  However, Williams and Olson both teach it is old and well known to form blade cartridge holding arms from metal (e.g., column 3, lines 7-8 of Williams and column 3, line 33 of Olson).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first and second arms from metal as evidenced by Williams and Olson in order to provide a relatively strong assembly.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore, Metcalf fails to explicitly teach a pivoting head configured to receive a razor cartridge.  Kiraly teaches a razor handle including a pivoting head (e.g., 12 of Kiraly) configured to receive a razor cartridge (e.g., Fig.3 of Kiraly).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kiraly to Metcalf since all the claimed elements were known in the prior art and one skilled in the art would have recognized that the combination would allow alternative means for replacing a razor cartridge if it were considered desirable for any reason (e.g., manufacturability, design requirement, engineering advantage, etc.) to construct a blade holding assembly into various elements. Note that the modified Metcalf teaches the pivoting head having a trapezoidal prism-like shape since the element 12 on Kiraly shows a shape having a relatively wide upper face, a relatively 
Regarding claim 9, the modified Metcalf teaches the first arm comprises a first cylindrical pin member (e.g., at 40 of Metcalf) welded at the first distal end and the second arm comprises a second cylindrical pin member (e.g., at 41 of Metcalf) welded to the second distal end, and wherein the first pin member and the second pin member reside in a coaxial relationship (e.g., Fig. 7 of Metcalf).
Regarding claim 10, the modified Metcalf teaches the first arm comprises a first cylindrical pin member (e.g., at 40 of Metcalf) welded at the first distal end and the second arm comprises a second cylindrical pin member (e.g., at 41 of Metcalf) welded to the second distal end, and wherein the first pin member operatively engages a first receiving opening (e.g., column 4, lines 59-60 of Metcalf) in the pivoting head and the second pin member operatively engages a second receiving opening (e.g., column 4, lines 59-60 of Metcalf) in the pivoting head.
Regarding claim 13, Metcalf discloses the invention substantially as claimed including a handle, the handle comprising:
•    a main body (e.g., at 10);
•    a first discrete arm (e.g., at 16, Fig. 1) having a first proximal portion (e.g., portion of 16 adjacent 56) and a first distal end (e.g., portion of 16 adjacent 40), the first proximal portion being rigidly coupled to the main body at a first protuberance (e.g., 27 or 46) on the main frame (e.g., Fig. 1);
•    a second discrete arm (e.g., at 18, Fig. 1) having a second proximal portion (e.g., portion of 18 adjacent 57) and a second distal end (e.g., portion of 18 adjacent 
•    the first and second distal ends being in opposed relationship (e.g., Fig. 1) and having pivotally coupled therebetween a pivoting head (e.g., a blade supporting cartridge).
Metcalf fails to explicitly teach the first and second arms are made of metal.  However, Williams and Olson both teach it is old and well known to form blade cartridge holding arms from metal (e.g., column 3, lines 7-8 of Williams and column 3, line 33 of Olson).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first and second arms from metal as evidenced by Williams and Olson in order to provide a relatively strong assembly.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Furthermore, Metcalf fails to explicitly teach a pivoting head configured to receive a razor cartridge.  Kiraly teaches a razor handle including a pivoting head (e.g., 12 of Kiraly) configured to receive a razor cartridge (e.g., Fig.3 of Kiraly).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kiraly to Metcalf since all the claimed elements were known in the prior art and one skilled in the art would have recognized that the combination would allow alternative means for replacing a razor cartridge if it were considered desirable for any reason (e.g., manufacturability, design requirement, engineering advantage, etc.) to construct a blade holding assembly into various elements.  Note that the modified 
Regarding claim 15, the modified Metcalf teaches the first distal end and the second distal end each comprise a pin member (e.g., 40, 41 of Metcalf) welded thereto 
Regarding claim 16, the modified Metcalf teaches the first arm comprises a first cylindrical pin member (e.g., at 40 of Metcalf) welded at the first distal end and the second arm comprises a second cylindrical pin member (e.g., at 41 of Metcalf) welded to the second distal end, and wherein the first pin member and the second pin member reside in a coaxial relationship (e.g., Fig. 7 of Metcalf).
Regarding claim 17, the modified Metcalf teaches the first arm comprises a first cylindrical pin member (e.g., at 40 of Metcalf) welded at the first distal end and the second arm comprises a second cylindrical pin member (e.g., at 41 of Metcalf) welded to the second distal end, and wherein the first pin [member] operatively engages a first receiving opening (e.g., column 4, lines 59-60 of Metcalf) in the pivoting head and the second pin [member] operatively engages a second receiving opening (e.g., column 4, lines 59-60 of Metcalf) in the pivoting head.
For claims 2-4, 9-10, and 15-17, note that the method of forming the device is not germane to the issue of patentability of the device itself.  
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 8-10, 13, and 15-17 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504.  The examiner can normally be reached on M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 5712724483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN CHOI/           Primary Examiner, Art Unit 3724